Citation Nr: 1443012	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2011, the Veteran initially requested a Board videoconference hearing which he later withdrew.  There is no pending request for a hearing.

The Veteran originally filed a claim seeking entitlement to service connection for severe depression, anxiety and PTSD.  The medical evidence of record indicates treatment and diagnoses for a number of psychiatric conditions, including major depressive disorder, dysthymic disorder, PTSD and generalized anxiety disorder.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his diagnosed tinnitus is causally related to military service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1131, 1132, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision to grant the claim of service connection for tinnitus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veteran contends he has tinnitus that is related to his military service, specifically his in-service occupation as a field artillery surveyor with routine exposure to acoustic trauma as a result of artillery fire. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was field artillery surveyor.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in-service is conceded.  

The Veteran filed his service connection claim in August 2009, stating in his application that his disability first began during his final year of active duty service in 1984. 

At his March 2010 VA examination, the Veteran reported experiencing constant symptoms of tinnitus in both ears which began during military service.  The examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In support of this conclusion, the examiner acknowledged that the Veteran's MOS exposed him to "high risk noise" but that service medical records were silent for any complaints of tinnitus and did not indicate that the Veteran's noise exposure resulted in a "permanent negative impact on hearing."  Further, the examiner stated that the Veteran had a "significant history" of post-military noise exposure while farming which may account for his currently reported tinnitus.

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran's statements credible with regard to his claim of incurrence of tinnitus in-service and continuity of tinnitus since service.

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since that time.  The Board acknowledges that the record includes a negative nexus opinion from a VA examiner which was based, in part, on the fact that there were no documented complaints of tinnitus in the Veteran's service treatment records.  However, the VA examiner failed to consider the Veteran's credible statements that he experienced ringing in his ears during service that has continued to the present time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Affording the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Further development is required prior to adjudicating the Veteran's remaining claims.
Hearing loss

The Veteran has maintained throughout his appeal that he was exposed to acoustic trauma while in service.  His service treatment records are silent for any treatment, complaints, or diagnoses related to his ears or his hearing.  

In March 2010, the Veteran was afforded a VA examination where he was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that it was less likely than not that the Veteran's hearing loss was related to military service.  The examiner also noted the Veteran's occupation as a farmer and stated that post-service noise exposure may account for his current hearing loss.  However, the examiner's opinion is inadequate because it is based on the fact that the Veteran's hearing was within normal limits at separation and service medical records were silent as to any complaints or treatment related to the Veteran's hearing.  If hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, the Veteran has disputed the VA examiner's conclusion that his hearing loss could be due to post-service noise exposure, stating that he was not exposed to any loud noises while growing up on his family farm.  

As such, a new VA examination and opinion should be obtained to address whether or not the Veteran's currently diagnosed bilateral hearing loss was caused by in-service noise exposure.  Detailed examination findings, including a rationale for all opinions reached, should be provided.  38 C.F.R. § 3.159(c)(4). 



Acquired psychiatric condition

The Veteran has not been afforded a VA examination to determine the etiology of his claimed psychiatric condition.  He has maintained in statements that he has experienced symptoms of depression since he was a child and that military service permanently aggravated his mental health condition.  Private treatment records submitted in support of the Veteran's claim indicate that he was taking Ritalin prior to active service.  An October 1974 treatment record reflected that the Veteran had a fight at school and noted "hyperkinetic child?"  A review of the Veteran's service treatment records do not reveal any complaints, treatment or diagnoses of any psychiatric conditions.  VA treatment records reflect that the Veteran has been diagnosed with a number of psychiatric conditions, including major depressive disorder, dysthymic disorder, PTSD and generalized anxiety disorder.  See September 2009 VA treatment record.

As there is some indication that the Veteran's claimed psychiatric disability may be associated with service and there is insufficient evidence of record for VA to make a decision, a VA examination is necessary to determine the nature and etiology of any currently diagnosed psychiatric condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since June 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all VA and private medical care providers who treated the Veteran for any acquired psychiatric disorder or complaints of hearing loss since April 2011.  After securing the necessary release, obtain these records.

2.  Then schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted.   

Based on the examination and review of the record, the examiner is requested to answer the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss is causally related to noise exposure during active duty service?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  In doing so, the examiner should address the Veteran's reports of in-service noise exposure and complaints of hearing loss in both ears since service.  

For purposes of the opinion, the examiner is advised that the lack of evidence of hearing loss in service does not legally preclude a finding that later hearing loss is nevertheless causally related to noise exposure during service.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed psychiatric disability to include PTSD.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete medical history, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all of the Veteran's presently diagnosed psychiatric conditions.

(b)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed psychiatric disability existed prior to the Veteran's entry onto active duty? 

(c)  If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d)  If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disorder had its onset in service?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


